IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,164




EX PARTE MICHAEL DAVID SPICER, Applicant 




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 32649CR/A IN THE 40TH DISTRICT COURT
FROM ELLIS COUNTY


 

           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated sexual assault of a child and sentenced to thirty (30) years’ confinement on each count. 
            Applicant contends that counsel rendered ineffective assistance because counsel failed to
timely file a notice of appeal.  We remanded this application to the trial court for findings of fact and
conclusions of law.
            The trial court has determined that appellate counsel was ineffective and that counsel’s
deficient performance prejudiced Applicant.  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Case No. 32649CR/A from
the 40th Judicial District Court of Ellis County.  Applicant is ordered returned to that time at which
may give a written notice of appeal so that may then, with the aid of counsel, obtain a meaningful
appeal.  All time limits shall be calculated as if the sentence had been imposed on the date on which
the mandate of this Court issues.  We hold that, should Applicant desire to prosecute an appeal, must
take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.
 
Delivered: June 10, 2009
Do Not Publish